        Case 1:20-cv-05018-ELR Document 17 Filed 12/14/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

GEORGIA REPUBLICAN PARTY,                 *
INC., et al.,                             *
                                          *
             Plaintiffs,                  *
                                          *
       v.                                 *          1:20-CV-05018-ELR
                                          *
BRAD RAFFENSPERGER, in his                *
official capacity as the Secretary of     *
State of Georgia, et al.,                 *
                                          *
             Defendants,                  *
                                          *
DEMOCRATIC PARTY OF                       *
GEORGIA, INC. and DSCC,                   *
                                          *
              Intervenor-Defendants.      *
                                          *
                                     _________

                                    ORDER
                                    _________

      On December 11, 2020, the Court scheduled a hearing on Plaintiffs’

“Emergency Motion for Temporary Restraining Order and Preliminary Injunction”

[Doc. 2], for Monday, December 21, 2020 at 2:00 P.M. [Doc. 11]. At the request

of the Parties, the Court hereby RESCHEDULES the hearing to Thursday,

December 17, at 9:30 A.M. Additionally, at the request of the Parties, the hearing

will now be conducted via Zoom. The undersigned’s Courtroom Deputy, Mrs.

Michelle Beck, will provide the login information for the hearing to the Parties and
         Case 1:20-cv-05018-ELR Document 17 Filed 12/14/20 Page 2 of 2




counsel. 1 The Court will only hear oral argument from counsel at the hearing. The

Court DIRECTS the Parties to jointly submit, within one (1) day from the date of

entry of this order, a joint proposed schedule of the hearing setting forth how much

time is requested by each party for oral argument.

       In light of the new hearing date of December 17, 2020, the Court sets the

following expedited briefing schedule for Plaintiffs’ motion: if Defendants and/or

Defendant-Intervenors intend to file a response to Plaintiffs’ motion, they must do

so by 12:00 P.M. on Wednesday, December 16, 2020. If Plaintiffs intend to file a

reply, they must do so by 10:00 P.M. on Wednesday, December 16, 2020.

       The Court DIRECTS the Parties to govern themselves according to the

deadlines set herein.

       SO ORDERED, this 14th day of December, 2020.



                                                    ______________________
                                                    Eleanor L. Ross
                                                    United States District Judge
                                                    Northern District of Georgia




1
  Should the Parties have any questions after receiving the email containing the Zoom information,
they may contact Mrs. Beck at Michelle_Beck@gand.uscourts.gov.

                                                2
